DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 1 and 6 recites “a device for adapting a nursing bra to enable hands-free breast pumping.”  The preamble is directed to a device (subcombination) having an intended use with a nursing bra system, i.e., the nursing is not an element of the device.  The body of the claim is directed to a device that includes a nursing bra system (combination).  Therefore, claims 1-10 reject as a subcombination “a device”.
Claims 2-5 are dependent of claim 1, and are likewise as subcombination.
Claims 7-10 are dependent of claim 6, and are likewise as subcombination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solberg et al. (2008/0146118—hereinafter, Solberg).

Regarding claim 1, Solberg disclose a device (fig.1) for adapting a nursing bra to enable hands-free breast pumping, comprising: a cup (18); one or more connectors (40/32/44) for selectively attaching and detaching said cup to a nursing bra (fig.2 and par [0038]); but does not disclose the one or more connectors enabling adjustable positioning of said cup over a human nipple; and a perforation in said cup permitting insertion of a breast pump funnel and the attachment of the breast pump funnel against a human breast. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the device 18 is configured to connecting to the breast cup of the bra system to perform as the claimed invention, since such functional limitation does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claims 2, 7, 12, Solberg discloses where the cup is made of cotton, nylon, spandex, polyester, neoprene, or any combination of cotton, nylon, spandex, polyester, and neoprene (body 20 is made of silicone rubber or any other material may be used (par [0031) and body 120 are made of an elastomeric silicone material (par [0047]) and elastomeric yarns based on polyurethane are called elastance or spandex, see goole.com/dictionary.  
Regarding claims 3-5, Solberg discloses where the one or more connectors includes hooks, buttons, straps, hook-and-loops; and/or ties (fig.1 and par [0032]); where the adjustable positioning is affected by one or more bra sliders (see fig.1-5); where the attachment of the funnel against a human breast is hands-free for the wearer of said device (fig.2).
Regarding claims 6, 11, Solberg discloses a device (fig.1) for adapting a nursing bra to enable hands-free breast pumping, comprising: a fabric ring (18); a first connector (24) and a second connector (30/32) attached to opposite ends of the fabric ring and connecting the fabric ring to the nursing bra; a void (20) within the fabric ring accommodating insertion of a breast pump funnel (fig.2); but does not disclose a functional limitations the fabric ring operative to hold the funnel against a human breast and the first connector and second connector capable of selectively positionable elongation and contraction.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the device 18 is configured to connecting to the breast cup of the bra system to perform as the claimed invention, since such functional limitation does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claims 8-10 and 13-15, Solberg discloses where the first and second connectors include hooks, buttons, straps, hook-and-loops; and/or ties (fig.1 and par [0032]); where the selectively positionable elongation and contraction is affected by one or more bra sliders (fig.1-5); where the temporary maintenance of the funnel against a human breast is hands-free for the wearer (fig.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732